Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election filed on 02/28/2022.
	Currently, claims 1-19 and 21 are pending with claims 7, 9-13 and 17-20 being withdrawn from consideration as being drawn to a non-elected Group or Species.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-6, 8, 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2014/0097470 published 04/10/2014) in view of Cheng (“Cheng” US 2022/0052191 dated 04/26/2019).
As to claim 1, Kim shows a device in Fig. 5 (and another one in Fig. 6 which is also relevant but for now the office will use Fig. 5 for this grounds of rejection; note that Fig. 5 has like parts to the parent embodiment back in Fig. 1 and the office will make reference to where these parts are originally introduced if not explicitly discussed in the reference under the heading of Fig. 5; [0083]) that is a high electron mobility transistor comprising: 
a channel layer including a first semiconductor material (see channel of semiconductor material; [0087] and [0061] here disclosing a GaN embodiment); 
a channel supplying layer including a second semiconductor material and causing generation of a two-dimensional electron gas (2DEG) in the channel layer (see [0062] disclosing channel supply layer 30 of AlGaN for Fig. 5 in [0085]); 
a source electrode and a drain electrode provided on both sides of the channel supplying layer (see source and drain electrodes 61 and 63; [0087]); 
a depletion forming layer provided on the channel supplying layer to form a depletion region in the 2DEG (see depletion forming layer 430; [0083]); 
a gate electrode provided on a portion of the depletion forming layer (see gate electrode 50; [0083]); and 
a current limiting layer provided to contact the gate electrode on another portion of the depletion forming layer, and configured to limit a current flow from the gate electrode to the depletion forming layer according to a voltage applied to the gate electrode (see part 80 being a layer which limits the leakage current and appears to be operating according to a voltage applied to the gate electrode at least in so far as there will be no leakage current if there is voltage appropriate to cause leakage current and this layer will limit it when there is gate voltage applied sufficient to cause some; [0083] and [0085] describing the functioning of the layer).  

However, Kim fails to show the gate electrode extending through the current limiting layer in a direction from an upper surface of the current limiting layer to a lower surface of the current limiting layer.  

Cheng shows a gate electrode extending through a current limiting layer in a direction from an upper surface of the current limiting layer to a lower surface of the current limiting layer (see in [0049] where 6 is dropped through n-type layer 63 down to p-type layer 62; Fig. 2C and this goes on to be used to make Fig. 6 when s/d are put on later).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the gate going through the current limiting layer design as set forth by Cheng to have made the gate electrode down through the current limiting layer of Kim with the motivation of continuing to limit leakage current but also allowing for the allowing for side leakage current control (note that Cheng is still making a leakage current prevention layer but puts the gate down through it so that the side leakage current is stopped; [0079]).  


As to claim 2, Kim, as modified by Cheng above, shows a device wherein the depletion forming layer comprises a p-type III-V group nitride semiconductor (see p type GaN for 430; [0072]), and the current limiting layer comprises an n-type III-V group nitride semiconductor (see n-type GaN for 80; [0084]).  

As to claim 3, Kim, as modified by Cheng above, shows a device wherein the gate electrode comprises an upper portion in contact with an upper surface of the current limiting layer and a lower portion in contact with a side surface of the current limiting layer (see the upper portion of 50 being in electrical contact with the upper surface of the layer 80 and a lower portion of 50 being in electrical contact with a side surface of 80).  

As to claim 4, Kim, as modified by Cheng above, shows a device wherein the depletion forming layer is of an integral type and extends in a direction parallel to the gate electrode (while the office notes that this reference is formally drafted to show a 2-D cutaway of the relevant device the office here understands this generic disclosure to reasonably be read to disclose an embodiment with the layers 430 and 80 extending into the page a finite distance along with the layer 50 as a disclosure that would be at once envisaged by one of skill in the art reading the reference; further the office notes that such an embodiment will have the layer 430 being integral with itself and extending into the page in a direction parallel to the gate electrode; alternatively the office can simply note that the layer 430 is extending right-left as is integral as shown and the layer 50 also extends right-left parallel therewith).  

As to claim 5, Kim, as modified by Cheng above, shows a device wherein the current limiting layer is respectively provided on both sides of a lower side of the gate electrode (note that 80 is provided on the right and left sides of the lower side of the gate electrode, although the applicant might could tighten this language enough to where it will be considered distinguishing at least over this reference as anticipatory similar to the proposal made in the interview).  

As to claim 6, Kim, as modified by Cheng above, shows a device wherein the current limiting layer is of an integral type and extends in a direction parallel to the gate electrode (note that the layer 80 is integral with itself and at least extends in the right-left direction parallel to the gate electrode which also extends in the right-left direction, note also that the grounds of rejection used for claim 4 are an alternate grounds to be used here as well).  

As to claim 8, Kim, as modified by Cheng above, shows a device wherein the current limiting layer surrounds a lower portion of the gate electrode (note that layer 80 surrounds the lower side and lower portion of the gate electrode at least from below).  

As to claim 15, Kim, as modified by Cheng above, shows a device wherein the first semiconductor material comprises a GaN-based material (see GaN noted above for the channel).  

As to claim 16, Kim, as modified by Cheng above, shows a device wherein the second semiconductor material comprises a nitride including at least one of Al, Ga, In, and B (note the AlGaN noted above for the channel supply layer).  

As to claim 21, Kim, as modified by Cheng above, shows the device wherein the gate electrode directly physically contacts the depletion forming layer (see the gate being brought down to the p-type layer in Cheng, and thus also in the combination made above).  

Claim(s) 1, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (“Suh” US 2018/0323297 08/11/2018), with Kim et al. (“Kim” US 2014/0097470 published 04/10/2014) as supporting evidence as to the functionality of part 110b, in view of Cheng (“Cheng” US 2022/0052191 dated 04/26/2019).
As to claim 1, Suh shows a device in Fig. 1 comprising: 
a channel layer including a first semiconductor material (see channel 104 of semiconductor material with 2DEG channel made therein; [0020]); 
a channel supplying layer including a second semiconductor material and causing generation of a two-dimensional electron gas (2DEG) in the channel layer (see channel supplying layer 106; [0020]); 
a source electrode and a drain electrode provided on both sides of the channel supplying layer (see source and drain electrodes 122/120; [0024]); 
a depletion forming layer provided on the channel supplying layer to form a depletion region in the 2DEG (see depletion forming layer 116; [0024]); 
a gate electrode provided on a portion of the depletion forming layer (see gate electrode 114; [0024]); and 
a current limiting layer provided to contact the gate electrode on another portion of the depletion forming layer, and configured to limit a current flow from the gate electrode to the depletion forming layer according to a voltage applied to the gate electrode (see layer 110b here being n-GaN and appearing to assist in the same manner as the layer in Kim does for its device, see explanation of such layers in Kim above; [0019]).  

However, Suh fails to show the gate electrode extending through the current limiting layer in a direction from an upper surface of the current limiting layer to a lower surface of the current limiting layer.  

Cheng shows a gate electrode extending through a current limiting layer in a direction from an upper surface of the current limiting layer to a lower surface of the current limiting layer (see in [0049] where 6 is dropped through n-type layer 63 down to p-type layer 62; Fig. 2C and this goes on to be used to make Fig. 6 when s/d are put on later).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the gate going through the current limiting layer design as set forth by Cheng to have made the gate electrode down through the current limiting layer of Suh with the motivation of continuing to limit leakage current but also allowing for the allowing for side leakage current control (note that Cheng is still making a leakage current prevention layer but puts the gate down through it so that the side leakage current is stopped; [0079]).  


As to claim 3, Suh, as modified by Cheng above, shows a device wherein the gate electrode comprises an upper portion in contact with an upper surface of the current limiting layer and a lower portion in contact with a side surface of the current limiting layer (note 114 has an upper portion in electrical contact with an upper surface of 110b and a lower portion of 114 is in electrical contact with a side surface of 110b).  

As to claim 14, Suh, as modified by Cheng above, shows a device further comprising: an etch stop layer between the gate electrode and the current limiting layer and the depletion forming layer (see layer 110a here being made of a dissimilar material to those around it and available for use as an etch stop layer, note this layer is between 114+110b and 116 which appears to be what the applicant means by this drafting, although it might could be interpreted a bit more broadly; [0027]).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to the previous objections and rejections have been fully considered and are persuasive.  The previous objections and rejections have been withdrawn.  However new rejections are pending as noted above.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891